PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/545,576
Filing Date: 20 Aug 2019
Appellant(s): TTi (Macao Commercial Offshore) Limited



__________________
Allan C. Cheslock
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/6/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-11, 13 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao (US 2020/0251696).
Regarding claim 1, Qiao discloses a battery comprising: 
a sealed battery housing assembly (see assembly of Fig. 1, for example) including 
a base (22); 
an outer lid (21); 
a first seal member (28) disposed between the base and the outer lid (see Fig. 6 which illustrates the seal 28 between the base and outer lid), the base and the outer lid in sealing engagement; 
an inner lid (partition plate 42); 
a second seal member (43) disposed between the outer lid and the inner lid (see paragraph 219 which discloses the gasket 43 between the outer lid and the partition plate 42), the outer lid and the inner lid in sealing engagement; 
a terminal body (25, along with electrical connections, 253, that connect the terminal to the battery cell)
Qiao, in Fig. 8, discloses terminal body (25, 253), in a cavity along with a circuit board (24) and teaches an electrical connector (253) that facilitates connection from the terminal (25) to the battery cells (23) through the circuit board 24.  Qiao goes on to disclose the importance of ensuring that water does not get come into contact with the battery cells (see paragraphs 14 and 15, for example).  However, Qiao, in the embodiment of Fig. 6, does not disclose a configuration which provides a seal for the terminal body (253, 25) when it passes through the seal/partition plate (42).  In other words, Qiao does not explicitly disclose a third seal member disposed between the inner lid and the terminal body, the inner lid and the terminal body in sealing engagement. 
In other embodiments, Qiao does teach such a seal, such as in Fig. 8 which shows an electrical connection between the terminal body (25, 253) and the plate (35) covering the battery cell (23).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the sealing member of Fig. 8 of Qiao to the inner lid/partition of Qiao in order to prevent water from passing through the terminal body and inner lid and going into the battery cell.
Regarding claim 2, Qiao, as modified above, further discloses the inner lid (42) further includes a terminal opening (where terminal body 253 passes through) defined therein; the terminal body is disposed in the terminal opening of the inner lid; and the third seal member is disposed between the inner lid and the terminal body about the terminal opening (such as seal member 354 of Fig. 3 in Qiao). 
Regarding claim 3, Qiao, as modified above, does not explicitly disclose that the second and third seal members are unitarily formed. However, Qiao, as modified above, teaches the 2nd and 3rd seal members are in close proximity to each other and are both made of waterproof bonding agent (see description of 43 in paragraph 219 and see description of 354 in paragraph 212).  Integrating these two sealing means would have been an obvious modification to one of ordinary skill in the art at the time of the invention.  Such a modification is nothing more than simply making integral two known parts of a known structure.  The use of a one piece construction instead of the structure disclosed in modified Qiao would be merely a matter of obvious engineering choice and would have been obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 4, Qiao further discloses the outer lid includes a main wall (the wall of the outer lid) and a ridge extending from the main wall, the main wall and the ridge forming an L-shaped interior endwall (see annotation below of Fig. 6 in Qiao which illustrates the L-shaped endwall); the inner lid includes a lateral extension (see annotated figure below); and the second seal member is in sealing contact with the L-shaped interior endwall and the lateral extension of the inner lid (see figure below which shows seal 43 in contact with both). 

    PNG
    media_image2.png
    304
    370
    media_image2.png
    Greyscale

Regarding claim 5, Qiao further discloses the second seal member is in sealing contact with both the main wall and the ridge of the L-shaped interior endwall of the outer lid (see figure above which shows that the L shaped end wall is engaged with the seal, and the seal extends past the endwall to engage with the main wall as well). 
Regarding claim 6, Qiao further disclsoes the lateral extension of the inner lid (as depicted in the annotation above) further includes a lateral extension end; and a finger member protrudes from the lateral extension end of the lateral extension (the finger member extends in the same direction from the lateral extension). 
Regarding claim 7, Qiao further disclsoes a portion of the second seal member is captured between the finger member and the L-shaped interior endwall of the outer lid (see annotation above which shows the sealing member 43 in between at least a portion of the finger and the L-shaped endwall). 
Regarding claim 8, Qiao further discloses the second seal member is in sealing contact with both the lateral extension and the L-shaped interior endwall of the outer lid (as depicted above). 
Regarding claim 9, Qiao further discloses a base cavity (20) defined in the base (22); and at least one battery cell (23) disposed in the base cavity. 
Regarding claim 10, Qiao discloses at least one cell support overmolded on the base in the base cavity, the at least one battery cell disposed on the at least one cell support (the cell support illustrated in Fig. 1 at the bottom of base 22 appears to be substantially identical or an obvious variant of an overmolded structure, see Claim Limitation section above along with MPEP §2113). 
Regarding claim 11, Qiao further discloses a cell case (24, 31, 32, see Fig. 1) at least partially surrounding the at least one battery cell (see Fig. 1); and wherein the cell case includes a support post (such as support posts that accept a screw to join the case together, see paragraph 211) integrally formed therewith. 
Regarding claim 13, Qiao does not explicitly disclose a vacuum coupled to the battery.  However, attaching the battery of modified Qiao to any device that requires electricity would have been an obvious modification to one of ordinary skill in the art at the time of the invention.  Such a modification is recognized as being beneficial for making an electric device cordless, or portable (as suggested by Qiao in paragraphs 3-4). 
Regarding claim 21, Qiao further discloses a circuit board (24) and a cavity (see annotated Fig. 6 below) formed by the inner lid (42), wherein the terminal body (25, along with electrical connections, 253, that connect the terminal to the battery cell) is disposed on the circuit board (as modified above, the circuit board of Fig. 8 has an electrical connection to the terminal 25 via a wire), and wherein the circuit board is located within the cavity (see Fig. 6 which illustrates the circuit board within the cavity, see below).

    PNG
    media_image3.png
    691
    846
    media_image3.png
    Greyscale


Regarding claim 22, Qiao further discloses the cavity is on a first side of the inner lid and the outer lid is adjacent a second side of the inner lid opposite the first side (see annotated Fig. 6 above which illustrates the cavity on one side of the inner lid and the outer lid is on the other side of the inner lid).
Regarding claim 23, Qiao, as modified above, further discloses the inner lid includes a terminal opening, the terminal body extending through the terminal opening from the first side to the second side (the terminal opening is the hole in the inner lid which the electrical connection between the circuit board 24 and the terminal 25 passes, as illustrated in the annotated Fig. 6 above).
Regarding claim 24, Qiao, as modified above, further discloses the third seal is disposed about the terminal opening sealing the terminal body and the terminal opening (the third seal is the seal around the wire as it passes through the inner lid 43 going from the circuit board 24 to the terminal 25.  Such a seal is illustrated in Fig. 8).
Regarding claim 25, Qiao further disclsoes the terminal body (25) includes an electrical terminal, and wherein the outer lid includes a plug opening, the electrical terminal extending from the terminal body to an area proximate the plug opening (see illustration below).

    PNG
    media_image4.png
    691
    802
    media_image4.png
    Greyscale

Regarding claim 26, Qiao further discloses the third seal member is overmolded on the inner lid (as modified above, the third seal is the molding/bonding agent 354 that seals wire to the inner lid 42 as is passes through from the circuit board 24 to the terminal and Qiao teaches that this bonding agent 354 is formed to closed the gaps, paragraph 212).
Regarding claim 27, Qiao further discloses a circuit board (24), the terminal body connected to the circuit board (as modified above, terminal body 253 connects the terminal to the circuit board), 
wherein the inner lid includes a terminal opening (portion where wire 253 passes through the inner lid 42), 
wherein the terminal body extends from the circuit board through the terminal opening (as modified above, the wire/terminal body 253 passes through the inner lid 42), and
wherein the third seal is disposed between the terminal opening and the terminal body (the seal that fills the gap created by the hole in the inner lid 42 is located between the terminal opening and the terminal body as it fills the gap).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiao (US 2020/0251696) in view of Scheucher (US 8,084,154).
Regarding claim 12, Qiao teaches a circuit board (24), but is silent regarding how the printed circuit board is secured in the cell case (see Fig. 4, for example, which illustrates the circuit board “floating” in the cell case).  More specifically, Qiao does not explicitly disclose a fastener passing through the circuit board and engaging the support post of the cell case.
Scheucher also discloses a battery pack (see abstract).
Scheucher teaches posts (402, which are posts of a grid system, see Fig. 4) that extend through holes in a printed circuit board (306) for the purpose of providing stability and rigidity to the core pack along with the circuit board (col. 11 lines 16-27).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the posts and circuit board holes/fasteners of Scheucher to the apparatus of modified Qiao in order to provide more structure and stability to the core cell and circuit board.
(2) Response to Argument

Independent Claim 1
On page 5, Appellant presents an argument which states that Qiao does not teach a seal member disposed between an inner lid and a terminal body as recited in claim 1.  The Office respectfully disagrees with this argument.  
To begin, the examiner points out that throughout the rejection (see rejection of claim 1 above), the “terminal body” term in the claim is met by the “terminal connector” 25 of Qiao, along with the associated structure that is connected to this connector, which includes electrical conduction member 253.  As such, throughout this Examiner’s Answer, references to the “terminal body” will be referring to  the terminal connector 25 and the electrical conduction member 253 of Qiao.  This is crucial in understanding how the office is interpreting the claims.
Second, going back to Appellant’s argument which argues the lack of a seal between an inner lid and a terminal body, the Office points to the rejection above.  As correctly stated by Appellant, the Offices notes that the embodiment of Fig. 6 (which is a different variation of the fourth embodiment than Figs. 4 or 5, as stated in the description of the drawings).  Appellant argues that in the fourth implementation of Qiao, a seal member (4) blocks passage to cell group 23 to prevent water that enters through the socket from further flowing into the mounting cavity 20.  It is important to note that Qiao illustrates an electrical connector (253, part of the terminal body 25, 253), as annotated below) that connects the terminal connector 25 to the circuit board 24.  This describes an embodiment how Qiao connects the terminal connector (25) to the circuit board (24) via a terminal body (25 and 253).  253 is a wire, and part of the terminal body, and electrically connects the terminal connector 25 and the circuit board 24.

    PNG
    media_image5.png
    530
    782
    media_image5.png
    Greyscale

Next, the Office presents an annotated drawing of Fig. 6 below.


    PNG
    media_image6.png
    667
    874
    media_image6.png
    Greyscale



The Office would like to point out two issues with the drawing in Fig. 6.  First, there is no illustration of how the terminal connector 25 and the circuit board 24 are electrically connected.  The battery inherently has an electrical connection between these two elements.  If there was not connection, the battery would not operate.  Second, there is clearly a typographical error in labeling the circuit board.  The circuit board is on the lower side of the inner lid 42 which provides a seal to protect the circuit board from water exposure.  If the circuit board were in the empty cavity (where item 24 points in Fig. 6), there would be no waterproofing for the circuit board.  The illustrates of the circuit board in Fig. 6 is consistent with all other circuit board illustration in Qiao.  This is clearly a labeling error.  
Going back to Appellant’s arguments… on page 6, Appellant argues:

    PNG
    media_image7.png
    191
    591
    media_image7.png
    Greyscale
 
In other words, Appellant argues that one of ordinary skill in the art would not modify Fig. 6 of Qiao with Fig. 8 of Qiao because both embodiments are already water proof.  The Office acknowledges that both embodiments of Qiao are waterproof.  However, the embodiment of Qiao illustrated in Fig. 6 is not complete.  As mentioned above, there is no illustrated connection between the circuit board 25 and the terminal connector 25 (and there must be, in order for the battery to work).  This feature is crucial in understanding why one of ordinary skill in the art would modify Fig. 6 of Qiao.
Knowing this problem with Fig. 6 (no electrical connection), the Office points to annotated Fig. 8 below.

    PNG
    media_image8.png
    590
    830
    media_image8.png
    Greyscale


In this embodiment, Qiao teaches a configuration which seals the circuit board from the terminal connector (which is required to prevent water intrusion) while also electrically connecting the circuit board 24 to the terminal connector 25.
With this teaching, as pointed out in the rejection above, it would have been obvious to one of ordinary skill in the art at the time of the invention to connect the terminal connector 25 of Fig. 6 of Qiao with the circuit board 24 of Fig. 6 through the inner lid 42 via a wire in order to provide an electrical connection that is required between these two elements.  This would also suggest to one of ordinary skill in the art at the time of the invention that a sealing member (in this case, the 3rd sealing member) would be beneficial to patch the hole created in the inner lid 42 and maintain waterproofing.  Such a modification would look like annotated Fig. 6 below:


    PNG
    media_image9.png
    690
    1119
    media_image9.png
    Greyscale

Finally, on page 6, Appellant argues:

    PNG
    media_image10.png
    138
    572
    media_image10.png
    Greyscale

	As discussed above with regard to the labeling error in Qiao, the circuit board is not, in fact, on the same side of the partitioning plate 42 as the terminal connector 25.

Dependent Claim 2
On page 7, Appellant argues that Qiao fails to teach a terminal opening in which the terminal body is disposed.  As pointed out above, the “terminal body” of Qiao is the terminal connector 25 along with the electrical conduction member 253.  As described above, the portion of the terminal body that is disposed in the opening of the inner lid is the electrical conduction member 253 portion of the terminal body.  As best understood, it appears that Appellant is arguing that the electrical conduction member 253 is not a part of the terminal body.  The Office respectfully disagrees with this overly narrow interpretation of “terminal body”.  The Office defined how “terminal body” was interpreted in the rejection of Claim 1.

Dependent claim 22
On page 7, Appellant argues that Qiao fails to disclose a terminal body is disposed on the circuit board.  The Office respectfully disagrees with this arguments for the reasons laid out above.  The “terminal body” includes electrical connection 253 which is disposed onto the circuit board 24 to electrically connect the terminal connector 25 with the circuit board 24.  Appellant goes on to argue that it cannot be assumed that the battery terminal connector is disposed on the circuit board.  The Office notes that Appellant does not claim that the “battery terminal connector” is disposed on the circuit board, but rather the “terminal body” is disposed on the circuit board.  
Next, Appellant argues that the circuit board 24 is on the same side of the inner lid as the battery terminal connector 25.  As discussed above, this is not the case.  Qiao teaches a circuit board 24 on the opposite side of the inner lid 42 as the terminal connector 25.  Furthermore, Appellant does not claim a “terminal connector”, but rather a “terminal body”.  As illustrated in annotated Fig. 6 below, the cavity of Qiao contains the circuit board 24 and the outer lid 21 is on the opposite side, and adjacent to, the inner lid.

    PNG
    media_image11.png
    690
    866
    media_image11.png
    Greyscale

Dependent claim 27
Appellant argues that there is no seal between the terminal opening and the terminal body.  The Office respectfully disagrees with this argument for the reasons set forth above.  The partitioning plate 42 does indeed including an opening (as modified in the rejection above) to allow for an electrical connection (terminal body portion 253) to pass from the circuit board 24 (which is located on the lower side of the inner lid 42 of Qiao, as described above) to the terminal connector 25.  Such a hole in the inner lid has, as modified in the rejection, a sealing means to protect the circuit board from water intrusion.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        





Conferees:
/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
/WILLIAM KRYNSKI/
Supervisory Patent Examiner, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.